DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification

The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.  If Applicant fails to provide a sufficiently descriptive title, Examiner will do so upon allowance of the claims.

	Claim Objections
Claim 7 is objected to because of the following informalities:  Claim 7 recites “overlaps the first emission signal has a turn-on level”.  Examiner assumes this is a typographical error and Applicant intended to claim “overlaps the first emission signal having a turn-on level”.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 1 is rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Park et al. (US 2017/0358641).

	Regarding claim 1, Park discloses a pixel circuit comprising: an organic light emitting diode (fig. 6, OLED, ¶ 69-88; see also figs. 7-8);
	a first transistor including a source electrode, a drain electrode, and a gate electrode (fig. 6, T1, ¶ 69-88; see also figs. 7-8);
	a second transistor having a source electrode connected to a data line, a drain electrode connected to the source electrode of the first transistor, and a gate electrode connected to a first scan line (fig. 6, T2, ¶ 69-88; see also figs. 7-8);
	a third transistor having a source electrode connected to the drain electrode of the first transistor, a drain electrode connected to the gate electrode of the first transistor, and a gate electrode connected to the first scan line (fig. 6, T3, ¶ 69-88; see also figs. 7-8);

	a fifth transistor having a source electrode connected to a first power voltage line, a drain electrode connected to the source electrode of the first transistor, and a gate electrode connected to a first emission line (fig. 6, T5, ¶ 69-88; see also figs. 7-8);
	a sixth transistor having a source electrode connected to the drain electrode of the first transistor, a drain electrode connected to an anode electrode of the organic light emitting diode, and a gate electrode connected to a second emission line (fig. 6, T6, ¶ 69-88; see also figs. 7-8);
	and a storage capacitor having a first electrode connected to the gate electrode of the first transistor and a second electrode connected to the first power voltage line (fig. 6, Cst, ¶ 69-88; see also figs. 7-8),
	wherein the first emission line and the second emission line are located at different nodes (fig. 6, first line connected between EM and gate of T5; second line connected between EM and gate of T6, ¶ 69-88; see also figs. 7-8).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-8 are rejected under 35 U.S.C. 103 as being unpatentable over Park in view of Kim et al. (US 2016/0379552).

	Regarding claim 2, Park fails to disclose wherein the first emission line and the second emission line are configured to transmit a first emission signal and a second emission signal, respectively, and wherein the first emission signal has a phase delayed compared with that of the second emission signal.
	Kim teaches wherein the first emission line and the second emission line are configured to transmit a first emission signal and a second emission signal, respectively (figs. 2-3, E1i and E2i, see ¶ 68-69, ¶ 71-88),
	and wherein the first emission signal has a phase delayed compared with that of the second emission signal (figs. 2-3, E1i and E2i, see ¶ 68-69, ¶ 71-88).
	Park and Kim are both directed to OLED displays.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the device of Park with the first and second emission signals of Kim since such a modification provides improved display quality (Kim, ¶ 12) and provides suitable threshold voltage compensation (Kim, ¶ 78).

	Regarding claim 3, Park discloses wherein the first scan line and the second scan line are located at different nodes (fig. 6, Sn [151] and Sn-1 [152], ¶ 69-88; see also figs. 7-8).


	and wherein the first scan signal has a phase delayed compared with that of the second scan signal (fig. 6, gate line Sn [151] and previous gate line Sn-1 [152], ¶ 69-88; see also figs. 7-8).

	Regarding claim 5, Kim further teaches wherein a turn-on level pulse of the first scan signal temporarily overlaps with a turn-off level pulse of the first emission signal (figs. 2-3, Si on overlaps with E1i off, see ¶ 68-69, ¶ 71-88).

	Regarding claim 6, Kim further teaches wherein a turn-on level pulse of the second scan signal temporarily overlaps with a turn-off level pulse of the second emission signal (figs. 2-3, end of CLi on overlaps with beginning of E2i off, see ¶ 68-69, ¶ 71-88).

	Regarding claim 7, Kim further teaches wherein generation of the turn-on level pulse of the second scan signal overlaps the first emission signal has a turn-on level (figs. 2-3, CLi on overlaps with E1i on, see ¶ 68-69, ¶ 71-88).

	Regarding claim 8, Kim further teaches wherein the turn-on level pulse of the second scan signal partially overlaps with a transition time of the turn-off level pulse of .

Claims 9 and 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over Park in view of Tsai et al. (US 2017/0365214).

	Regarding claim 9, Park discloses a seventh transistor having a source electrode connected to the anode electrode of the organic light emitting diode, a drain electrode connected to an initialization voltage line, and a gate electrode connected to a third scan line (fig. 6, T7, ¶ 69-88; see also figs. 7-8).
	Park fails to disclose a second initialization voltage line.
	Tsai teaches a second initialization voltage line (fig. 4, ¶ 42).
	Park and Tsai are both directed to OLED displays.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the device of Park with the second initialization voltage line of Tsai since such a modification provides reduced leakage in the transistors (Tsai, ¶ 42).

	Regarding claim 11, Park discloses a first gate insulating layer covering the source electrodes, the drain electrodes, and channels of the first to seventh transistors (figs. 6-8, first gate insulating layer 141, ¶ 85-105),
	wherein the gate electrodes of the first to seventh transistors, the first to third scan lines, the first and second emission lines, the first initialization voltage line and the 

	Regarding claim 12, Park discloses a second gate insulating layer covering the first gate insulating layer, the gate electrodes of the first to seventh transistors, the first to third scan lines, the first and second emission lines, the first initialization voltage line and the second initialization voltage line, and the first electrode of the storage capacitor (figs. 6-8, second gate insulating layer 142, ¶ 85-105),
	wherein the second electrode of the storage capacitor is located on the second gate insulating layer (figs. 6-8, ¶ 85-105).

	Regarding claim 13, Park discloses an interlayer insulating layer covering the second gate insulating layer and the second electrode of the storage capacitor (figs. 6-8, insulating layer 160, ¶ 85-105);
	and a first contact electrode located on the interlayer insulating layer, the first contact electrode being connected to the source electrode of the seventh transistor, wherein the data line and the first power voltage line are located on the interlayer insulating layer (figs. 6-8, initialization connecting member 175, ¶ 85-105).

	Regarding claim 14, Park discloses a via layer covering the interlayer insulating layer, the first contact electrode, the data line, and the first power voltage line (figs. 6-8, insulating layer 180, ¶ 85-105),
.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Park in view of Tsai as applied to claim 9 above, and further in view of Kim.

	Regarding claim 10, Park discloses a third scan signal (fig. 6, BP, ¶ 69-88; see also figs. 7-8).
	Park in view of Tsai fails to disclose wherein a turn-on level pulse of a third scan signal applied to the third scan line temporarily overlaps with a transition time of the turn-off level pulse of a second emission signal applied to the second emission line.
	Kim teaches wherein a turn-on level pulse of a third scan signal applied to the third scan line temporarily overlaps with a transition time of the turn-off level pulse of a second emission signal applied to the second emission line (figs. 2-3, end of CLi on overlaps with beginning of E2i off, see ¶ 68-69, ¶ 71-88).
	Park in view of Tsai and Kim are both directed to OLED displays.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the device of Park in view of Tsai with the device of Kim since such a modification provides improved display quality (Kim, ¶ 12) and provides suitable threshold voltage compensation (Kim, ¶ 78).

Allowable Subject Matter
Claims 15-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:

Kim (US 2017/0033173)
Kim et al. (US 2017/0249896)
Na et al. (US 2017/0124941)
Zhu et al. (US 2017/0263187)
Jeon et al. (US 2018/0144684)
Her (US 2015/0255523)
Kim et al. (US 2018/0174525)
Kwon et al. (US 2015/0002560)
Kim et al. (US 2016/0133190)


Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEITH L CRAWLEY whose telephone number is (571)270-7616.  The examiner can normally be reached on Monday - Friday 10-6 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Temesghen Ghebretinsae can be reached on 571-272-3017.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KEITH L CRAWLEY/Primary Examiner, Art Unit 2626